MEMORANDUM ***
Ron Wilson appeals the district court’s summary judgment against him in his 42 U.S.C. § 1983 action alleging that the City of Longview and city officials violated his constitutional rights when they terminated his employment. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Hydranautics v. FilmTec Corp., 204 F.3d 880, 885 (9th Cir.2000), and we affirm.
Because recovery against the City of Longview and Larry Mesneak was available to Wilson in his prior civil rights action against them, and because Robert Gregory was in privity with those defendants, the district court properly granted summary judgment for defendants on grounds of res judicata. See Sunshine Anthracite Coal Co. v. Adkins, 310 U.S. 381, 402-03, 60 S.Ct. 907, 84 L.Ed. 1263 (1940). Wilson’s contention that Gregory and the other defendants are not in privity, based on a state law case, lacks merit because federal res judicata law applies to the prior federal judgment. See Robi v. *522Five Platters, Inc., 838 F.2d 318, 322 (9th Cir.1988).
AFFIRMED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.